
	
		III
		111th CONGRESS
		1st Session
		S. RES. 143
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2009
			Mr. Graham (for himself,
			 Mr. Feingold, Mrs. Murray, Mrs.
			 Feinstein, Mr. Conrad,
			 Mr. Burr, Mr.
			 Dorgan, Mr. Chambliss,
			 Ms. Murkowski, and
			 Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 15, 2009, as
		  National MPS Awareness Day. 
	
	
		Whereas mucopolysaccharidosis (referred to in this
			 resolution as MPS) is a genetically determined lysosomal storage
			 disease that renders the human body incapable of producing certain enzymes
			 needed to break down complex carbohydrates;
		Whereas complex carbohydrates are then stored in almost
			 every cell in the body and progressively cause damage to such cells;
		Whereas such cell damage adversely affects the human body
			 by damaging the heart, respiratory system, bones, internal organs, and central
			 nervous system;
		Whereas the cellular damage caused by MPS often results in
			 mental retardation, short stature, corneal damage, joint stiffness, loss of
			 mobility, speech and hearing impairment, heart disease, hyperactivity, chronic
			 respiratory problems, and, most importantly, a drastically shortened life
			 span;
		Whereas the nature of the disease is usually not apparent
			 at birth;
		Whereas, without treatment, the life expectancy of an
			 individual afflicted with MPS begins to decrease at a very early stage in the
			 life of the individual;
		Whereas recent research developments have resulted in the
			 creation of limited treatments for some MPS diseases;
		Whereas promising advancements in the pursuit of
			 treatments for additional MPS diseases are underway;
		Whereas, despite the creation of newly developed remedies,
			 the blood-brain barrier continues to be a significant impediment to effectively
			 treating the brain, thereby preventing the treatment of many of the symptoms of
			 MPS;
		Whereas treatments for MPS will be greatly enhanced with
			 continued public funding;
		Whereas the quality of life for individuals afflicted with
			 MPS, and the treatments available to them, will be enhanced through the
			 development of early detection techniques and early intervention;
		Whereas treatments and research advancements for MPS are
			 limited by a lack of awareness about MPS diseases;
		Whereas the lack of awareness about MPS diseases extends
			 to those within the medical community;
		Whereas the damage that is caused by MPS makes it a model
			 for the study of many other degenerative genetic diseases;
		Whereas the development of effective therapies and a
			 potential cure for MPS diseases can be accomplished by increased awareness,
			 research, data collection, and information distribution;
		Whereas the Senate is an institution than can raise public
			 awareness about MPS; and
		Whereas the Senate is also an institution that can assist
			 in encouraging and facilitating increased public and private sector research
			 for early diagnosis and treatments of MPS diseases: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates May
			 15, 2009, as National MPS Awareness Day; and
			(2)supports the
			 goals and ideals of National MPS Awareness Day.
			
